DETAILED ACTION
Claim Status
	Applicant’s amendment filed January 22, 2021 has been entered. Claims 1-36 and 54-56 are cancelled. Claim 60 has been newly added. Claims 37-53 and 57-60 are pending. Claims 37-53 and 57-60 are currently under examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 22, 2021 has been entered.
 
Election/Restrictions
Applicant’s election of Group I, claims 37-53, in the reply filed on February 19, 2020, is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, 
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 CFR 1.821(c) and the CRF 
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - The Incorporation by Reference paragraph is missing or incomplete. See item 1) a) or 1) b) above.

Required response – Applicant must provide:

A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter. 

Claim Rejections - 35 USC § 102 - withdrawn
Rejection of claim(s) 37-53 and 57-59 under 35 U.S.C. 102(a)(1) as being anticipated by Paul (Novel Biotherapeutic Devices: Studies with Stem Cells, Nanohybrid Viral Vectors and Microcapsules for Cardiovascular Applications; Thesis Submitted to McGill University; published January 2012; provided in an IDS) is withdrawn in view of Applicant’s filing of the Declaration under 37 C.F.R 1.132 showing that Paul was publicly available in June 2013, which is after the effective filing date of the instant application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 37-42, 46 and 57-60 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breen et al. (US 2006/0287234 A1, published December 21, 2006) in view of Grassi et al. (Comparison between recombinant baculo- and adenoviral-vectors as transfer system in cardiovascular cells; Archives of Virology; (2006); 151: 255-271).
Breen et al. is directed to delivering viral particles and describe a method of promoting the healing of a wound (paragraph [0006]), or promoting re-endothelization or enhancing endothelial regeneration (paragraph [0059]), in a vertebrate individual in need thereof (paragraph [0006]), said method comprising placing a therapeutically effective amount of a viral microparticle in the vicinity of the wound to promote healing of the wound in the vertebrate individual (microspheres composed of lactic acid-glycolic acid; paragraph [0096], viral vector; paragraph [0103]), wherein the viral microparticle comprises: (i) a matrix of biocompatible biodegradable polymers (paragraph [0096]); and (ii) a genetically-engineered virus having a viral genome comprising a recombinant therapeutic nucleic acid molecule (paragraph [0103]), and wherein the biocompatible biodegradable polymer comprises a polyester (paragraph [0096]), and the recombinant claim 37); wherein: the polyester comprises a poly(lactic-co-glycolic acid) (microspheres composed of lactic acid-glycolic acid; paragraph [0096]) (claim 38); wherein the genetically-engineered virus is at least partially embedded in the matrix (paragraph [0096]) (claim 42); wherein the viral microparticle is formulated as a pharmaceutical composition, and the pharmaceutical composition comprises: (a) a gelling agent (paragraph [0097]) and (b) the viral microparticle (paragraph [0096]) (claim 46); wherein the method comprises promoting the healing of a wound (paragraph [0006]) (claim 57), promoting re-endothelization, or enhancing endothelial regeneration (paragraph [0059]) (claims 58, 59), wherein the vertebrate individual is a human (paragraph [0006]) (claim 60). Breen et al. also teach different viral vectors, including adenovirus, useful for delivering the recombinant therapeutic nucleic acid molecule (paragraph [0103]).
Breen et al. lack the method wherein the virus is a baculovirus, wherein the genetically-engineered baculovirus cannot replicate in the cells of the vertebrate individual (claim 37), wherein the genetically-engineered baculovirus is from the genera nucleopolyhedrovirus (claim 39); wherein the genetically-engineered baculovirus is from the subtype Autographa californica multicapsid nucleopolyhedrovirus (AcMNPV) (claim 40); wherein the genetically-engineered baculovirus is a multicapsid virus (claim 41).
Grassi et al. is directed to delivery of viral vectors and describes a method wherein the virus is a baculovirus (abstract), wherein the genetically-engineered baculovirus cannot replicate in the cells of the vertebrate individual (page 256, line 20) claim 37), wherein the genetically-engineered baculovirus is from the genera nucleopolyhedrovirus (page 256, lines 16-17) (claim 39); wherein the genetically-engineered baculovirus is from the subtype Autographa californica multicapsid nucleopolyhedrovirus (AcMNPV) (page 256, lines 16-17) (claim 40); wherein the genetically-engineered baculovirus is a multicapsid virus (page 256, lines 16-17) (claim 41). Grassi et al. further describe that baculoviral vectors have less negative effects on transduced cells than adenovirus (abstract).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing to have the method described by Breen et al. and use baculovirus as the viral vector as described by Grassi et al. A person of ordinary skill would be motivated to do so in order to have less negative effects on the transduced cells (Grassi et al., abstract). Given the teachings of the prior art, which include delivery of recombinant nucleic acids via adenoviral or baculoviral vectors and the level of the ordinary skilled artisan at the time of the applicant’s filing, it must be considered, absent evidence to the contrary, that said skilled artisan would have had a reasonable expectation of success in delivering recombinant nucleic acids with baculovirus.
Accordingly, Breen et al. in view of Grassi et al. render obvious claims 37-42, 46 and 57-60.

Claims 37-42, 46, 49-53 and 57-60 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breen et al. in view of Grassi et al. as applied to claims 37-42, 46 and 57-60 above, and further in view of Sharif et al. (Gene-Eluting Stents: Comparison of In Vivo; Human Gene Therapy, (July 2006), 17: 741-750, provided in an IDS).
Breen et al. in view of Grassi et al. is directed to delivering viral vectors to blood vessels and render obvious claims 37-42, 46 and 57-60 as applied above.
Breen et al. in view of Grassi et al. lack the method wherein the viral microparticle is embedded in or on a support (claim 49); wherein the support is a solid material or comprises a solid material (claim 50); wherein the support is metallic or comprises a metallic material (claim 51); wherein the support is a medical implant is or is manufactured as a medical implant (claim 52); wherein the medical implant is a stent (claim 53).
Sharif et al. is directed to delivering viral vectors to blood vessels and describe a method wherein the viral microparticle is embedded in or on a support (Adenovirus and AAV2 were used to coat stents, abstract) (claim 49); wherein the support is a solid material or comprises a solid material (Adenovirus and AAV2 were used to coat stents, abstract) (claim 50); wherein the support is metallic or comprises a metallic material (Adenovirus and AAV2 were used to coat stents, abstract) (claim 51); wherein the support is a medical implant is or is manufactured as a medical implant (Adenovirus and AAV2 were used to coat stents, abstract) (claim 52); wherein the medical implant is a stent (Adenovirus and AAV2 were used to coat stents, abstract) (claim 53). Sharif et al. also describes that delivering viral vectors with stents result in viral delivery for up to 28 days in a localized manner, without dissemination (abstract).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing to have the method described by Breen et al. in view of Grassi et al. 
Accordingly, Breen et al. in view of Grassi et al. and further in view of Sharif et al. render obvious claims 37-42, 46, 49-53 and 57-60.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 37-53 and 57-60 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,092,607 B2 in view of Breen et al. (US 2006/0287234 A1, published December 21, 2006).

Claims 1-22 of U.S. Patent No. 10,092,607 B2 lack a method of delivering said viral microparticle for would healing, promoting re-endothelization or enhancing endothelial regeneration.
Breen et al. describe that delivering VEGF protein in matrices comprising polyester polymers (paragraph [0096]) can be used for wound healing and endothelial cell growth (paragraphs [0006] and [0059]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing to have the viral microparticle described by claims 1-22 of U.S. Patent No. 10,092,607 B2 and deliver them to a vertebrate individual for wound healing and endothelial cell-growth as described by Breen et al. A person of ordinary skill in the art would be motivated to do in order to improve healing and reduce recurrence of wounds (Breen et al., paragraph [0006]). Given the teachings of the viral microparticle comprising a Baculovirus encoding VEGF in claims 1-22 of U.S. Patent No. 10,092,607 B2 and that delivery of VEGF in matrices can be used for wound healing as described 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO GALISTEO GONZALEZ whose telephone number is (571)270-1010.  The examiner can normally be reached on M-F 7:00am-4:30pm PST, out every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/ANTONIO GALISTEO GONZALEZ/Primary Examiner, Art Unit 1636